McGivern, J.
(dissenting). Plaintiffs, the injured parties in an accident which occurred on November 2, 1965, having recovered a judgment in the Supreme Court, County of Suffolk, bring this motion pursuant to CPLB 3213, for summary judgment, based upon the judgment duly entered in the office of the County Clerk, County of Suffolk.
The defendants in the judgment were the owners of a car which was involved in the accident, causing injuries and damages to the plaintiffs. This car had been insured by the instant defendant, Allstate Insurance Company, but before the accident, the company served upon its insured notice of cancellation making cancellation of the policy for nonpayment of premium effective May 7, 1965. No notice of cancellation was filed with the Commissioner of Motor Vehicles until February 3, 1967. In defense of the action and by way of a cross motion for summary judgment the insurance company takes the position that the policy was effectively canceled as of May 7, 1965, relying in support of this contention upon a construction given provisions of section 313 of the Vehicle and Traffic Law, which it claims are determinative to the exclusion of section 347 of the Vehicle and Traffic Law. I would reject the asserted defense.
Sections 310 and 347 of the Vehicle and Traffic Law effectively bar the defendant Allstate from asserting as a defense its cancellation of the policy, rendered abortive by its failure to comply with the latter statute. Section 347 of the Vehicle and Traffic Law was enacted expressly to protect the public from uninsured persons. Accordingly, insurers must notify the Commissioner of Motor Vehicles of acts of cancellation or be exposed to the consequences of continued coverage until the statute is observed. Appellant’s reliance upon a literal reading of section 313 of the Vehicle and Traffic Law is misplaced. It ignores the fact that section 310 of article 6 (Motor Vehicle Financial Security Act) of the Vehicle and Traffic Law, of which section 313 is a part, declares that it is the intent and purpose of this article to prohibit any person from operating any motor vehicle without coverage, in order to protect the public from persons who are subject to tortious conduct arising out of operations of a motor vehicle.
Consequently, a construction of section 313 which would make it applicable to members of the public thwarts the Legislature’s “ grave concern that motorists shall be financially able to respond in damages for their negligent acts, so that innocent victims of motor vehicle, accidents may be recompensed for the injury and financial loss inflicted upon them ” (Vehicle and Traffic Law, § 310). Section 313 is designed to delineate the *101duties and responsibilities as between the insurer and the insured. Section 347, which is part of the Motor Vehicle Safety Responsibility Act (Vehicle and Traffic Law, art. 7), was designed to spell out the relationships between the insurer, the Department of Motor Vehicles, and the general public. Article 7 implements article 6 and they must be read together. To isolate and divorce the literal language of section 313 from the declaration of purpose contained in section 310 and the implementing provisions of section 347 would frustrate the beneficial purpose sought to be achieved by these statutes. Legislative intent of a statute must be found in the setting of its declared purpose. We will not “ blindly apply the words of a statute to arrive at an unreasonable or absurd result ”. (Williams v. Williams, 23 N Y 2d 592, 599.) We must reject a statutory interpretation ‘ ‘ which would so clearly offend against common sense.” (Kauffman & Sons Saddlery Co. v. Miller, 298 N. Y. 38, 44.) See, also, section 576 (subd. 1, par. [g]) of the Banking Law, where terms no less stringent are directed by a statute m pari materia. Thus, compliance with the filing requirements of section 347 was essential in order to cancel the policy vis-a-vis the plaintiffs, as members of the public, for whom these statutes were passed by the Legislature. Lacking such compliance, the defense asserting cancellation of the policy prior to the accident, must be rejected.
The defendant insurance company’s further challenge to the propriety of plaintiffs ’ use of CPLR 3213 as a vehicle for recovery is also rejected. CPLR 3213 has been properly invoked. We have “ an action based on a judgment ”, not on a money judgment as such. (See Thrasher v. United States Liab. Ins. Co., 19 N Y 2d 159.) The section was designed for the situation at hand and was ‘ intended to provide a speedy and effective means of securing a judgment on claims presumptively meritorious.” (4 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 3213.01.) The operative facts are not disputed. The statutory law is clear. Pleadings would be superfluous. CPLR 3213 becomes appropriate.
Thus, the order entered May 28, 1969, granting plaintiffs’ motion for summary judgment pursuant to CPLR 3213 and denying defendant’s cross motion, should be affirmed, with costs and disbursements.
Tilzeb and Stetjer, JJ., concur with Eageb, J. P.; McGtverit, J., dissents in opinion in which Mabkewioh, J., concurs.
Order entered May 28,1969, reversed, on the law, without costs and disbursements, plaintiffs’ motion denied and the matter *102remanded for service of pleadings, without prejudice to a renewal of motion for summary judgment following such service and on completion of disclosure proceedings.